CorhigaN, J.,
dissenting. This appeal brings into question the validity of the provision of Section 3, Article VIII of the Charter of the city of Eastlake, which provides that zoning ordinances shall not be effective until “approved by a 55% favorable vote of all votes cast of the qualified electors * * * at the next regular municipal election.”
It is appellant’s position that this charter provision “is invalid as contrary to the Constitutions of the United States and the state of Ohio because it deprives a property owner of his property without due process of law” and that it “is invalid as contrary to the referendum provisions of the Ohio Constitution.”
Appellant argues that due process of law entitles it “to have its use of its real property controlled by a responsible legislative organ of government, and not to the uncontrolled whim of a minority of its neighbors.” Eubank v. Richmond (1912), 226 U. S. 137, is cited by appellant. In that case, the city ordinance provided for the establishment of building lines by the committee on streets upon written request by the owners of two-thirds of the property abutting a street. The court found the ordinance to be “ an unreasonable exercise of the police power, ’ ’ stating, at pages 143-144: ‘ ‘ The statute and ordinance, while conferring the power on some property holders to virtually control and dispose of the proper rights of others, creates no standard by which the power thus given is to be exercised ; in other words, the property holders who desire and have the authority to establish the line may do so solely for their own interest or even capriciously. * * *”
Appellant notes that Eubank was distinguished in Thomas Cusack Co. v. Chicago (1917), 242 U. S. 526. There, an ordinance permitted erection of billboards upon the consent of the owners of a majority of the frontage of the property on both sides of the street in the block where the billboard was to be erected. It was argued that this constituted “* * * a delegation of legislative power to the owners of a majority of the frontage of the property in the block ‘to subject the use to be made of their property by *203the minority owners of property in such block to the whims and caprices of their neighbors.’ ”
In upholding the validity of the ordinance, the court said, at page 531:
“The plaintiff in error relies chiefly upon Eubank v. Richmond, 226 U. S. 137. A sufficient distinction between the ordinance there considered and the one at bar is plain. The former left the establishment of the building line untouched until the lot owners should act and then made the street committee the mere automatic register of that action and gave to it the effect of law. The ordinance in the case at bar absolutely prohibits the erection of any billboards in the blocks designated, but permits this prohibition to be modified with the consent of the persons who are to be most affected by such modification. The one ordinance permits two-thirds of the lot owners to impose restrictions upon the other property in the block, while the other permits one-half of the lot owners to remove a restriction from the other property owners. This is not a delegation of legislative power, but is, as we have seen, a familiar provision affecting the enforcement of laws and ordinances. ’ ’
Cusack was commented upon in Valkanet v. Chicago (1958), 13 Ill. 2d 268, 272, 148 N. E. 2d 767, wherein the court said:
“While the Cusack decision has been criticized (University of Illinois 1954 Law Forum, 309, 311-312), it has been generally followed. And, even though it is impossible to lay down a hard-and-fast rule, we conclude that if an ordinance permits a certain percentage of the property owners to impose or create a restriction upon their neighbors’ property by the devise of consent provisions, such limitation constitutes an invalid delegation of legislative power, but if the consent provision merely waives or modifies a lawful and reasonable legislative restriction or prohibition, it is within constitutional limitations. * * *”
On the issue raised in the above-cited cases, this court, in paragraph three of the syllabus of State, ex rel. Standard Oil Co., v. Combs (1935), 129 Ohio St. 251, held;
*204“An ordinance requiring written consents of fifty-one per cent of the property owners in a residential district within a radius of six hundred feet from a filling station, as a prerequisite to its installation, is not a delegation of legislative power conferred by council upon such property owners; and such consent provisions are not repugnant to our state or federal constitutions. (Cincinnati, W. & Z. Rd. Co. v. Commrs. of Clinton County, 1 Ohio St. 77, approved and followed; City of Canton v. Mid-Continent Producers & Refiners Corp., 115 Ohio St. 705, overruled.) ”
The foregoing decisions are distinguishable from the instant case. Here, we are concerned with a referendum on a zoning ordinance which is submitted to the electorate of the municipality.
Facts similar to those appearing in this cause were before the court in Southern Alameda Spanish Speaking Organization v. Union City (C. A. 9, 1970), 424 F. 2d 291. There, a city-wide referendum nullifying a zoning ordinance rezoning certain land was upheld. As to a contention that the “referendum zoning” violated due-process requirements, the court said, at page 294:
“Appellants initially challenge the constitutionality of California's referendum procedures as applied to the zoning process. They contend that ‘referendum zoning’ violates due process requirements.
“The rights asserted are. those of a landowner (SASSO) to be free from arbitrary restrictions on land use. Appellants assert that regulation of land use by zoning is constitutionally permissible only where procedural safeguards assure that the resulting limitations have been determined, by legislatively promulgated standards, to be in the interest of public health, safety, morals, or the general welfare. They contend that the referendum process destroys the necessary procedural safeguards upon which a municipality’s power to zone is based and subjects zoning decisions to the bias, caprice and self-interest of the voter. Thev rely on Washington, ex rel. Seattle Title Trust Co., v. Roberge, 278 U. S. 116, 49 S. Ct. 50, 73 L. Ed. 210 *205(1928), and Eubank v. City of Richmond, 226 U. S. 137, 33 S. Ct. 76, 57 L. Ed. 156 (1912).
“Appellants’ reliance on these eases is misplaced. There, local ordinances permitted residents of a neighborhood, by majority vote (Eubank) or by withholding consent (Washington), to impose restrictions that otherwise had not legislatively been determined to be in the public interest. The resulting rule, as applied to appellants’ contentions respecting procedural safeguards, would seem to be that an expression of neighborhood preference for restraints, uncontrolled by any legislative responsibility to. apply acceptable public interest standards, is not such a determination of what is in the public interest as will justify an exercise of the police power to zone.
“A referendum, however, is far more than an expression of ambiguously founded neighborhood preference. It is the city itself legislating through its voters — an exercise by the voters of their traditional right through direct legislation to override the views of their elected representatives as to what serves the public interest. See Spaulding v. Blair, 403 F. 2d 862 (4th Cir. 1968). This question lay at the heart of the proposition put to the voters. That some voters individually may have failed to meet their responsibilities as legislators to vote wisely and unselfishly cannot alter the result.
“Nor can it be said that the resulting legislation on its face was so unrelated to acceptable public interest standards as to constitute an arbitrary or unreasonable exercise of the police power. See Washington, ex rel. Seattle Title Trust Co., v. Roberge, supra; Eubank v. Richmond, supra; Euclid v. Ambler Realty Co., 272 U. S. 365, 395, 47 S. Ct. 114, 71 L. Ed. 303 (1926). Many environmental and social values are involved in a determination of how land would best be used in the public interest. The choice of the voters of Union City is not lacking in support in this regard.
“Thus in the present case neither the zoning process itself nor the result can be said to be such an arbitrary *206or unreasonable exercise of the zoning power as to be vio-lative of appellants’ right to due process of law. * * *”
In my opinion, the foregoing reasoning is persuasive and I would hold that the submission of a zoning ordinance to the electorate of a municipality is not violative of due process.
Examination of the statutes reveals that submission of zoning resolutions to electors by referendum is not an innovative concept. R. C. 303.31 provides for submission of zoning resolutions adopted by a board of county commissioners to the “electors residing in the unincorporated area of the county included in the proposed plan of zoning for their approval or rejection. * * *”
R. C. 519.11 provides for submission of zoning resolutions adopted by a board of township trustees “to the electors residing in the unincorporated area of the township included in the proposed plan of zoning for their approval or rejection * *
In each statute the zoning regulations become effective only if a majority of the vote cast on this issue is in favor of the proposed plan.
R. C. 303.12 and 519.12 provide for referendum votes on amendments or supplements to county or township zoning resolutions respectively.
R. C. 519.12 was brought into question in Cook-Johnson Realty Co. v. Bertolini (1968), 15 Ohio St. 2d 195. As to the constitutionality of that section, it was said, at pages 200-201:
“What the G-eneral Assembly has done in Section 519.-12, Revised Code, is to provide the people of the several townships with a power to veto, by use of the device of referendum, zoning resolutions passed by township trustees.
“We find no constitutional impediment to a grant of legislative power by the General Assembly to township trustees to make zoning resolutions, nor for the General Assembly to reserve the power of referendum to the people who will be affected by such resolutions. Therefore, Section-519.12, Revised Code, insofar as it accomplishes these purposes of the General Assembly, is constitutional.”
*207In State, ex rel. Bramblette, v. Yordy (1970), 24 Ohio St. 2d 147, this court noted, at page 150:
“In providing for referendum, however, a municipal charter is not restricted to the adoption of the same provisions enacted by the General Assembly. It may be less restrictive as to use of the referendum, as was the Charter of the city of Toledo which authorized referendum on all ordinances, including one levying a tax passed as an emergency measure. State, ex rel. Snyder, v. Bd. of Elections (1946), 78 Ohio App. 194. It may be more restrictive, as in Dillon v. Cleveland, supra (117 Ohio St. 258), where a referendum would have been required under state law, but was not required under the provisions of the Charter of the city of Cleveland.”
When the above-stated principles from Cook-Johnson Realty Co. and Bramblette, supra, are applied to the instant cause, it is clear that the referendum provisions of the city charter in question are not “invalid as contrary to the referendum provisions of the Ohio Constitution.”
The fact that the charter section in question requires “a 55% favorable vote of all votes cast” does not, in my opinion, stand as an impediment to the constitutional validity of the referendum procedure established by the charter. Similar restrictive election requirements can be found in the statutes, e. g., R. C. 139.02 (for issuance of federal aid bonds); R. C. 133.16 (for issuance of bonds for reconstruction of bridges); R. C. 1515.04 (creation of soil and water conservation district); and R. C. 5705.191 (approval of excess tax levy).
To particularize, I would hold in this ease that the mandatory referendum provision of Section 3, Article VIII. of the Eastlake charter, does not constitute an unlawful delegation of legislative power and does not deny to the appellant its constitutional right to due process of law. Accordingly, I would affirm the judgment of the Court of Appeals
Celebrezze, J., concurs in the foregoing dissenting opinion. . ,